DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2020/006740, filed on 05/25/2020 in Korea.

Information Disclosure Statement
The IDS filed on 05/05/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 08/25/2020 is acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2016/0081204] in view of Chen et al. [US 2016/0306468].
Regarding claim 1, Park et al., disclose a flexible display device (100, figures 2-10) comprising:
a first body (121, figures 2-10);
a second body (101, figures 2-10) configured to be movable relative to the first body;
a flexible display (123, figures 2-10) disposed on a front surface of the first body (the flexible display 123 disposed on a top/front surface of the first body 121, figures 2-10) and a rear surface of the second body (131, figures 3 and 5-8), and configured such that a size of an area exposed to the front surface of the first body and a size of an area exposed to the rear surface of the second body vary as the second body is moved relative to the first body (figures 9-10); and
a rear cover glass (101a, figures 6-7) mounted on the second body and disposed to cover at least a part of the rear surface of the second body.
	Park et al., disclose the claimed invention except for the rear cover being formed of glass.

	It would have been to one of ordinary skill in the art at the time the invention was made to use glass material to make the rear cover of the display of Park et al., as suggested by Chen et al., for the purpose of protecting an extension of the flexible display on the second body and/or improving the appearance of the touchscreen surface due to scratches and/or stains.
 Regarding claim 2, Park et al., in view of Chen et al., disclose wherein the flexible display is capable of being implemented in: a first state in which the first body and the second body are located adjacent to each other such that the size of the area exposed to the rear surface of the second body increases (figures 3, 5, 7  and 9), and a second state in which the first body and the second body move away from each other such that the size of the area exposed to the front surface of the first body increases (figure 10).
Regarding claim 3, Park et al., in view of Chen et al., disclose wherein the rear cover glass is configured to: cover the flexible display (101a, figures 3 and 7) disposed on the rear surface of the second body in the first state; and cover an inner portion of the second body located at an inner surface of the second body in the second state (figures 8 and 10).
Regarding claim 11, Park et al., in view of Chen et al., disclose wherein the second body is bent at an end portion thereof (103, figure 5 or 111, figure 7), and the rear cover glass (an end portion 101a, figure 7) is bent at an end portion thereof along the bent end portion of the second body.

Allowable Subject Matter
Claims 4-5 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 4 discloses the combination features of “wherein the rear cover glass comprises a high-reflective layer configured to transmit light from the flexible display, when power is applied to the flexible display in the first state; and reflect light introduced from outside to reduce visibility of the inner portion of the second body in the second state.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 5 depends on the allowed claim 4.
The claim 6 discloses the combination features of “wherein the rear cover glass comprises: a cover glass located on an outermost portion; a high-reflective layer disposed below the cover glass to reflect light introduced from outside; and a low-reflective layer disposed below the high-reflective layer to absorb light that is introduced from outside and passes through the high-reflective layer.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 7-10 depend on the allowed claim 6.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baek et al. [US 2019/0268455] disclose electronic device including movable flexible display;
Choi et al. [US 2021/0120111] disclose mobile terminal;
Lee [US 2018/0102072] discloses expandable display device;
Lee [US 10,938,970] discloses mobile terminal; and
Rappoport et al. [US 10,088,863] disclose electronic device with cover layers mounted to display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/08/2022